January 5, 2012 Tia Jenkins Senior Assistant Chief Accountant United States Securities and Exchange Commission Division of Corporate Finance Office of Beverages, Apparel and Mining treet, N.E. Washington, D.C. 20549 Re: Chemed Corp. Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 File No. 001-08351 Dear Ms. Jenkins: On behalf of Chemed Corporation (“Chemed” or the “Company”), this letter is sent in response to your office’s comment letter dated December 2, 2011.The comment letter was originally sent to an incorrectly formatted e-mail address and therefore, the Company did not receive it until January5,2012. Form 10-K for Fiscal Year Ended December 31, 2010 Exhibit 13 Consolidated Financial Statements Report of Independent Registered Public Accounting Firm, page 2 1. We note that the report of your independent registered public accounting firm is unsigned.Please confirm that the signed audit report was timely obtained and that you will provide a signed report in future filings. We confirm that the signed audit report was timely obtained and the Company will provide a signed report in future filings. The Company acknowledges the following: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● staff comments or changes to disclosure in response to staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to the filing; and ● the Company may not assert staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. Very truly yours, CHEMED CORPORATION BY: /s /Arthur V. Tucker, Jr. Arthur V. Tucker, Jr. Vice President and Controller cc: Audit Committee of the Board of Directors PricewaterhouseCoopers, LLP
